Exhibit 10.1


ASSET PURCHASE AND SALE AGREEMENT




THIS ASSET PURCHASE AND SALE AGREEMENT (“Agreement”) made June 20, 2014 Lynx
Mining LLC, a Texas limited liability company (“LYNX” or “SELLER”) and DNA
Crypto Corp. a Nevada corporation (“DNAC” or the “PURCHASER”)


RECITALS:


DNAC is a wholly owned subsidiary of DNA Precious Metals, Inc. (“DNAP”).


DNAC currently has ten million shares of authorized common stock of which 5.1
million shares of common stock are issued and outstanding.


LYNX has developed proprietary software to “mine” bitcoins (the “Software”).


LYNX is willing to sell to DNAC and DNAC is willing to buy from Lynx, upon the
terms and conditions set forth herein all rights title and interest to the
Software.


 
SALE OF ASSETS AND DELIVERY OF INFORMATION


Upon the terms and subject to the conditions provided in this Agreement, LYNX
shall, at the Closing convey, sell, transfer, assign and deliver to DNAC, and
DNAC shall purchase from LYNX, free and clear of any liens or encumbrances, all
of Seller’s right, title and interest in and to the Software as more fully set
forth in Exhibit A.
 
 
At Closing, LYNX shall also deliver to DNAC:
 
Any and all data and records related to the Software including source software,
referral sources, operating guides and manuals, financial and accounting
records, creative materials, correspondence and other similar documents and
records relating to the Software.
 
Any and all right, title and interest of the Seller in and to all intellectual
property rights and proprietary expertise, including, without limitation,
proprietary information, technical and technological data, know-how, processes,
computer programs, and trade secrets, relating to the Assets.
 
Notwithstanding anything to the contrary contained in Article I, the transfer of
the Assets pursuant to this Agreement shall not include the assumption of any
liability related to the Assets or the Seller’s Business.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE PRICE FOR THE ASSETS


As consideration for the transfer of the Assets to DNAC, DNAC shall issue to
Lynx 4,900,000 (4.9 million) shares of DNAC common stock (the “Purchase Price”
or the “Shares”).   The Shares shall be delivered to Lynx no later than five
days following Closing. .
ARTICLE III
CLOSING


The Closing of the transactions contemplated by this Agreement, and all
deliveries to be made at such time in connection therewith, shall take place on
or before June 20, 2014.   (Said Closing and said date thereof, herein referred
to as the “Closing” and the “Closing Date,” respectively).
 
ARTICLE IV
DOCUMENTS TO BE DELIVERED AT CLOSING


4.1          At the Closing the parties shall deliver the following original
documents, each executed and, if required, acknowledged:
 
Seller shall deliver to Purchaser a duly executed Bill of Sale in the form of
Exhibit “B” attached hereto, conveying, selling, transferring and assigning to
Purchaser all of the Assets free and clear of any and all defects, liens,
encumbrances, charges and equities whatsoever.
 
Seller shall deliver to Purchaser a duly executed Noncompetition Agreement from
the Seller in    the form of Exhibit “C”.


ARTICLE V
POST CLOSING COVENANTS


5.1           Immediately following Closing DNAP will make an equity
contribution to DNAC in the amount of $200,000 (THE “Funding”).    The Funding
shall be wired into the DNAC bank account established by Conner Nelson.   In the
event that Conner Nelson is not able to establish a bank account where the
Funding will be immediately available, Mr. Conner shall instruct DNAP to pay all
or any part of the Funding directly to DNAC service providers or to purchase the
servers.  Any funds paid directly by DNAP on behalf of DNAC shall be credited
against the $200,000 funding requirement. The Funding shall be used to acquire
up to 60 servers and such other equipment as determined by the   Board of
Directors of DNAC.


 
 

--------------------------------------------------------------------------------

 
 
5.2           The Board of Directors shall consist of five individuals, three to
be named by Lynx and two to be named by DNAP.   Following Closing, the following
individuals will constitute the DNAC Board of Directors;


Conner Nelson
Connor Shannon
Kristopher Pedigo
Tony Giuliano
James Chandik
 
 
5.3           The following individuals shall be named as officers of the
Company:
 
President:  Conner Nelson
Vice President:  Connor Shannon
Treasurer:  Tony Giuliano
Secretary: Kristopher Pedigo


5.4           The sole and exclusive use of the Funding will be to purchase
property and equipment for DNAC.  Notwithstanding the foregoing, the Funding may
be used to reimburse officers and directors for out of pocket expenses incurred
on behalf of DNAC.


 
5.5           Conner Nelson shall establish a bank account for DNAC.  All
officers shall be signatories to the account.   All payments and/or checks must
be approved by at least two officers.
 
5.6           Payment of all invoices, fees, costs or expenses in excess of
$5,000 must be approved by Conner Nelson and Tony Giuliano.  If either should no
longer serve as an officer or director of DNAC, then one signatory shall be
designated by LYNX and the second signatory designated by DNAP.
 
5.7           If DNAC achieves certain revenue goals as established by the Board
of Directors of both DNAC and DNAP, the Company may issue to Lynx additional
shares of DNAC common stock in such amounts that Lynx will own 70% of DNAC’s
issued and outstanding shares of common stock.


 
 

--------------------------------------------------------------------------------

 


ARTICLE VI
WARRANTIES AND REPRESENTATIONS OF LYNX


LYNX warrants and represents to DNAC and DNAP and acknowledges that DNAP and
DNAC are relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of either DNAP or DNAC as follows:
 
6.1
Organization and Good Standing

 
LYNX is a limited liability company duly incorporated, organized, validly
existing and in good standing under the laws of the state of Texas.  LYNX has
all requisite corporate   authority to own, lease and to carry on its business
as now being conducted.
 
6.2
Authority

 
LYNX has all requisite corporate authority to execute and deliver this Agreement
and any other document contemplated by this Agreement to be signed by LYNX and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement has been duly
authorized by the LYNX   board of directors and members.  No other corporate
proceedings on the part of either LYNX or its equity owners   is necessary to
authorize such documents or to consummate the transactions contemplated hereby
 
6.3
Corporate books and records

 
LYNX shall provide DNAC with any necessary books and records as may be requested
following Closing to insure both DNAP and DNAC corporate compliance and
reporting obligations.
 
6.4           Intellectual Property Rights
 
 
 (a)
Intellectual Property Assets

 
Lynx owns or holds an interest in all intellectual property rights of the
Assets   including but not limited to:
 
 
(1)
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
 
(2)
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 
 
(3)
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
 
(4)
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Company as licensee or licensor
(collectively, the “Trade Secrets”).

 
 
 

--------------------------------------------------------------------------------

 


 
(b)
Intellectual Property and Know-How Necessary for the Business

 
LYNX is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims, and has the right to use
without payment to a third party  all the Intellectual Property Assets.  All
former and current employees and contractors of LYNX have executed written
contracts, agreements or other undertakings with LYNX that assign all rights to
any inventions, improvements, discoveries, or information relating to the Assets
to LYNX.  No employee, director, officer or shareholder of LYNX owns directly or
indirectly in whole or in part, any Intellectual Property Asset which LYNX is
presently using or which is necessary for the conduct of its business.
 
 
Patents

 
LYNX does not hold any right, title or interest in and to any Patent and LYNX
has not filed any patent application with any third party.  To the best
knowledge of LYNX, none of the Assets to be conveyed infringes on any patent or
other proprietary night of any other person or entity.
 
 
Trade Secrets

 
LYNX has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets.  LYNX has good title and an
absolute right to use the Trade Secrets.  The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of LYNX, have not been
used, divulged, or appropriated either for the benefit of any person or entity
or to the detriment of LYNX.  No Trade Secret is subject to any adverse claim or
has been challenged or threatened in any way.
 
6.5                       Completeness of Disclosure
 
No representation or warranty by LYNX in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to DNAC
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.
 


 
6.6                       Resale Restrictions and Investment Intent.
 
LYNX acknowledges and agrees that the DNAC shares are being issued for
investment purposes only pursuant to an exemption from the prospectus and
registration requirements of the Securities Act.  As required by applicable
securities law, LYNX agrees to abide by all applicable resale restrictions and
hold periods imposed by all applicable securities legislation.  All certificates
representing the DNAC shares to be issued on Closing will be endorsed with a
restrictive legend similar in form and substance to the following:
 
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED  OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED IN ACCORDANCE  WITH  THE 1933 ACT, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION,  REQUIREMENTS OF THE 1933 ACT
 
 
 

--------------------------------------------------------------------------------

 
 
LYNX is a sophisticated investor.  LYNX has conducted its own due diligence with
respect to both DNAP and DNAC.  Both DNAP and DNAC have provided Lynx with all
requested documentation.  Lynx understands that the DNAC shares are not publicly
traded and represents an illiquid investment.
 
6.7               Liens and Encumbrances
 
The Assets to be conveyed pursuant to this Agreement are owned free and clear of
all liens and encumbrances of any kind or nature.   The execution of this
Agreement does not require the consent or approval of any third party.
 


ARTICLE VII
WARRANTIES AND REPRESENTATIONS OF DNAC


DNAC warrants and represents to LYNX and acknowledges that LYNX is relying upon
such representations and warranties in connection with the execution, delivery
and performance of this Agreement, notwithstanding any investigation made by or
on behalf of LYNX as follows:


 
7.1
Organization and Good Standing

 
DNAC is a corporation duly incorporated, organized, validly existing and in good
standing under the laws of the state of Nevada.   DNAC   has all requisite
corporate   authority to own, lease and to carry on its business as now being
conducted.
 
7.2
Authority

 
DNAC   has all requisite corporate authority to execute and deliver this
Agreement and any other document contemplated by this Agreement to be signed by
DNAC each and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
has been duly authorized by its board of directors.  No other corporate
proceedings on the part of either DNAC or DNAP    is necessary to authorize such
documents or to consummate the transactions contemplated hereby
 
7.3
Capitalization

 
DNAC is authorized to issue 10 million shares of common stock of which 5.1
million are currently issued and outstanding.
 
7.4
Completeness of Disclosure

 
No representation or warranty by DNAC in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to LYNX
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
INDEMNIFICATION, REMEDIES, SURVIVAL


8.1
Agreement of LYNX to Indemnify

 
LYNX  will indemnify, defend, and hold harmless, to the full extent of the law,
both DNAC and DNAP,  its officers,  directors and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by DNAC or DNAP by reason of, resulting from, based
upon or arising out of:
 
 
(A)
the breach by LYNX  of any representation or warranty of LYNX  contained in or
made pursuant to this Agreement, any LYNX  Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
 
(B)
the breach or partial breach by LYNX  of any covenant or agreement of LYNX  made
in or pursuant to this Agreement, any LYNX  Document or any certificate or other
instrument delivered pursuant to this Agreement.

 
8.2
Agreement of DNAC to Indemnify

 
DNAC will indemnify, defend, and hold harmless, to the full extent of the law,
LYNX from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by LYNX by reason of, resulting from,
based upon or arising out of:
 
 
(A)
the breach by DNAC of any representation or warranty of DNAC contained in or
made pursuant to this Agreement, any DNAC  Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
 
(B)
the breach or partial breach by DNAC of any covenant or agreement of DNAC made
in or pursuant to this Agreement, any DNAC  or any certificate or other
instrument delivered pursuant to this Agreement

 




ARTICLE IX
MISCELLANEOUS PROVISIONS
 



9.1
Effectiveness of Representations; Survival



 
Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake.  Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until three (3) years after the Closing Date.
 
9.2
Further Assurances

 
Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9.3
Amendment

 
This Agreement may not be amended except by an instrument in writing signed by
each of the parties.
 
9.4
Expenses

 
Each party will bear their own costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby.
 
9.5
Entire Agreement

 
This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto.  Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.
 
9.6
Notices

 
All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at their then place of business or residence.  Each
party undertakes to provide each of the other parties notice of any change of
address.
 
9.7
Headings

 
The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
 
9.8
Benefits

 
This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.
 
9.9
Assignment

 
This Agreement may not be assigned (except by operation of law) by any party
without the consent of the other parties.
 
9.10
Governing Law and Jurisdiction

 
This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed
therein.   The parties agree to jurisdiction for any dispute arising under this
Agreement shall be in the state of Nevada.  The parties waive any claim of Forum
Non-Convenience.  In the event of any litigation, the prevailing party shall be
entitled to recover all costs including attorney fees.
 
9.11
Counterparts

 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
 
 
 

--------------------------------------------------------------------------------

 
 
9.12.
Fax Execution

 
This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.
 
 
9.13
Legal Representation

 
18.           Each party acknowledges that it has been represented by counsel,
or has been afforded the opportunity to be represented by counsel, in connection
with this Agreement.  Accordingly, any rule or law or any legal decision that
would require the interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived by
the parties.  The provisions of this Agreement shall be interpreted in a
reasonable manner to give effect to the intent of the parties hereto.


 
 
THIS AGREEMENT HAS BEEN PREPARED BY COUNSEL FOR DNAP.  LYNX HAS BEEM AFFORDED
THE OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY COUNSEL AND TO BE REPRESENTED
BY COUNSEL.


 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
 
DNA CRYPTO CORP..
 
/s/ James Chandik
                                                       
 
BY:   JAMES CHANDIK, CEO
 


 
LYNX MINING, LLC
 
/s/ Conner Nelson
                                                       
 
BY:  CONNER NELSON, CEO
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSETS
 


Intellectual Property Rights:


Lynx owns or holds an interest in all intellectual property rights of the Assets
including but not limited to;
 
- the technical skill of setting up and maintaining Bitcoin Mining Servers
including overclocking of servers, efficiency maximization, and cooling
optimization,
 
- advanced research on a system of developing ASIC chips on custom motherboards,
 
- the understanding and knowledge of how to use and implement immersion cooling,
 
- months of studying and gaining a strong understanding of the entire Bitcoin
market including the Bitcoin Mining protocol and system.
 
Lynx has the knowledge of price fluctuations in the Bitcoin market and
understands when to sell Bitcoins for USD on exchanges for the highest price on
a given day.
 
Lynx has developed formulas for how much hashing power must be added to negate
the decreased Bitcoin generation from increasing difficulty of Bitcoin Mining.
 
 
 
 
 
 

--------------------------------------------------------------------------------